UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box:: ¨ Preliminary Information Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement Bespoke Tricycles, Inc. (Exact name of registrant as specified in its charter) Nevada 000-55008 47-4180540 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4045 Sheridan Avenue, Suite 414
